

EXHIBIT 10.1
FORM OF NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
2007 LONG-TERM INCENTIVE PLAN


This Agreement is dated the 4th day of September, 2009, between ATWOOD OCEANICS,
INC., (the “Company”) and Jack E. Golden (the “Participant”).




Recitals:
The Company has adopted a Shareholder approved 2007 Long-Term Incentive Plan (as
amended, modified or restated from time to time, the “Plan”) which provides for
grants of restricted stock awards of Common Stock to Non-Employee Directors of
the Company, and the Participant is a Non-Employee Director of the
Company.  Pursuant to said Plan, the Compensation Committee has approved and
ratified the execution of this Agreement between the Company and the
Participant.  All capitalized terms not defined herein shall have the meaning
set forth in the Plan as in effect on the date hereof.




Agreement:
1.  
The Company hereby awards to the Participant ________shares of restricted Common
Stock, equal in value to $60,000, the (“Restricted Stock Award”).  The number of
shares of Common Stock included in the Restricted Stock Award is based upon the
Fair Market Value of _____ of one share of Common Stock on September 4, 2009
(the “Date of Grant”).



2.  
The shares of Common Stock included in the Restricted Stock Award shall vest
thirteen (13) months from the Date of Grant (the “Restriction Period”);
provided, however, the Participant may elect to defer the delivery of shares of
Common Stock included in the Restricted Stock Award pursuant to the Non-Employee
Directors’ Deferred Compensation Plan.  During the Restriction Period, the
Participant may not sell, transfer, pledge, exchange, hypothecate, or otherwise
disposed of the shares of Common Stock included in the Restricted Stock Award.
If the Participant retires, dies, or resigns prior to the end of the Restriction
Period, 100 percent vesting of the Restricted Stock Award shall occur and the
Restriction Period shall terminate.



3.  
During any Restriction Period, the Participant shall not have the rights of a
shareholder with respect to the shares of Common Stock included in the
Restricted Stock Award, including, but not by way of limitation, the right to
vote such shares and to receive dividends and to purchase securities pursuant to
that certain Rights Agreement by and between the Company and Continental Stock
Transfer & Trust Company (as Rights Agent) dated October 18, 2002, as the same
may be amended, modified or supplemented from time to time. If any dividends or
other distributions are paid in shares of Common Stock, all such shares shall be
subject to the same restrictions on transferability as the shares included in
the Restricted Stock Award with respect to which they were paid.

 
 
 

--------------------------------------------------------------------------------

 
4.  
If the outstanding shares of the Common Stock are changed into, or exchanged
for, a different number or kind of shares or securities of the Company (whether
by reason of merger, consolidation, recapitalization, reclassification, stock
split, spin-off, combination of shares or otherwise), or if the number of shares
of Common Stock is increased through the payment of a stock dividend, or if
rights or warrants to purchase securities of the Company are issued to holders
of all outstanding Common Stock, an appropriate and proportionate adjustment (to
be conclusively determined by the Board of Directors of the Company) shall be
made in the shares of Common Stock included in the Restricted Stock Award.



5.  
The Restricted Stock Award governed by this Agreement is subject to, and the
Company and the Participant agree to be bound by, all of the terms and
conditions of the Plan as the same shall be amended from time to time in
accordance with the terms thereof, but no such amendment shall adversely affect
the Participant’s rights under this Agreement or the Restricted Stock Award
governed hereby.  A copy of the Plan in its present form is available for
inspection during business hours by the Participant at the Company’s principal
office.



6.  
Upon lapse of the Restriction Period (and vesting) of the shares of Common Stock
included in the Restricted Stock Award, the market value of the shares at the
date vesting occurs will be included with all other compensation paid during the
year for services performed and reported on Internal Revenue Service Form
1099.  The Participant will be responsible for payment of all income taxes
assessable on the Restricted Stock Award.



7.  
The Restricted Stock Award has been granted, executed and delivered the day and
year first above written at Houston, Texas, and the interpretation, performance
and enforcement on this Agreement shall be governed by the laws of the State of
Texas, without regard to conflicts of laws.



ATWOOD OCEANICS,
INC.                                                       PARTICIPANT


By:                                                      By:___________________________
Name:  James M.
Holland                                                               Name:  Jack
E. Golden
Title:  Senior Vice President